Case 1:16-cr-00212-LAK Docum

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ent 1511 Filed 09/17/20 Page 1of1

LAQUANPARRISH, = .
Movant,
-against- 20-cv-3647 (LAK)
[16-cr-0212 (LAK)]
UNITED STATES OF AMERICA,
Respondent.
8 mie mm mano Ares Siac Stay BE Be mee ume encom nee eran ew eae ee X

LEWIS A. KAPLAN, District Judge.

The motion to vacate, set aside
on Count 4 is denied, substantially for the
memoranda [16-cr-0212, DI 1505, DI 1508] td

of the extended period of time provided thereft

A certificate of appealability
herefrom would not be taken in good faith wit

SO ORDERED.

Dated: September 17, 2020

or correct his sentence by setting aside the conviction
reasons set forth in the government’s opposition
which no reply has been filed despite the expiration
or.

is denied, and the Court certifies that any appeal
hin the meaning of 28 U.S.C. §1915(a)(3).

_

~ Lew AYaplan
United States District Judge

 
